           Case 3:18-cv-02247-CAB-MDD Document 57 Filed 03/25/19 PageID.2301 Page 1 of 2



              1    PHILIP J. BONOLI – Bar No. 188906
                   MICHAEL W. DAVIS – Bar No. 274126
              2    BRUTZKUS GUBNER
                   21650 Oxnard Street, Suite 500
              3    Woodland Hills, CA 91367
                   Telephone: (818) 827-9000
              4    Facsimile: (818) 827-9099
                   Email:     pbonoli@bg.law
              5               mdavis@bg.law
              6
                   Attorneys for Defendant,
              7    ENCOR SOLAR, LLC
              8

              9
                                            UNITED STATES DISTRICT COURT
             10
                                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
             11

             12    ANTON EWING,                             Case No.: 18-cv-2247 CAB (MDD)
             13               Plaintiff,                    NOTICE OF EXTRA-JUDICIAL
                                                            RESOLUTION BETWEEN
             14    v.                                       PLAINTIFF AND DEFENDANT
                                                            ENCOR SOLAR, LLC
             15    ENCOR SOLAR, LLC, a Utah Limited
                   Liability Company; DANIEL
             16    LARKIN, an individual and officer of
                   Encor Solar, LLC; GARRETT SMITH,
             17    an individual and manager of Encor       Judge: Hon. Cathy Ann Bencivengo
                   Solar, LLC; SUNRUN, INC., a                    Courtroom 4C
             18    Delaware Corporation; BARGAIN
                   ELECTRICITY, INC., a Florida
             19    Corporation; REINALDO A. BERGES
                   aka RAY ALONSO, an individual and
             20    officer of Bargain Electricity, Inc.,
             21               Defendants.
             22

             23

             24

             25

             26

             27

             28
                                                           1
                        NOTICE OF EXTRA-JUDICIAL RESOLUTION BETWEEN PLAINTIFF AND DEFENDANT ENCOR
                                                        SOLAR, LLC
4993.001/2093760
           Case 3:18-cv-02247-CAB-MDD Document 57 Filed 03/25/19 PageID.2302 Page 2 of 2



              1          Defendant, Encor Solar, LLC (“Encor”), on behalf of itself and Plaintiff Anton
              2    Ewing (individually “Plaintiff” and together with Encor, the “Parties”) with Plaintiff’s
              3    notice and permission, hereby notifies the Court that the Parties have reached a
              4    confidential extra-judicial resolution of the Parties’ differences and disputes in this case,
              5    in full. This resolution does not include Plaintiff’s claims against the other remaining
              6    defendants, only Plaintiff’s claims against Encor.
              7          The Parties are in the process of negotiating and executing a formal written
              8    agreement that memorializes the foregoing, and will advise the Court and file all other
              9    necessary paperwork relating thereto as soon as possible. In the meantime, Encor
             10    respectfully requests that the Court stay further proceedings in this matter as they relate
             11    to Encor, including the Court’s March 20, 2019 Order (ECF No. 56, page 2) requiring
             12    Encor to file an answer to the Second Amended Complaint on or before April 3, 2019,
             13    until further notice, along with granting all other relief and entering all other orders as
             14    the Court deems just and appropriate.
             15
                   Dated: March 25, 2019                          BRUTZKUS GUBNER
             16

             17
                                                                  By:     /s/ Philip J. Bonoli
             18                                                         PHILIP J. BONOLI
             19
                                                                        MICHAEL W. DAVIS
                                                                        Attorneys for Defendant
             20                                                         Encor Solar, LLC
             21
                                                                        pbonoli@bg.law
                                                                        mdavis@bg.law
             22

             23    Dated: March 25, 2019
             24

             25
                                                                  By: /s/ Anton A. Ewing (with permission)
                                                                      Plaintiff, appearing pro se.
             26

             27

             28
                                                                2
                      NOTICE OF EXTRA-JUDICIAL RESOLUTION BETWEEN PLAINTIFF AND DEFENDANT ENCOR
                                                      SOLAR, LLC
4993.001/2093760
